Name: Commission Implementing Decision (EU) 2016/1109 of 6 July 2016 on a request for derogation by Italy in accordance with Article 9(4) of Council Directive 98/41/EC on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community (notified under document C(2016) 4137)
 Type: Decision_IMPL
 Subject Matter: transport policy;  information technology and data processing;  organisation of transport;  maritime and inland waterway transport;  Europe;  social affairs;  European Union law
 Date Published: 2016-07-08

 8.7.2016 EN Official Journal of the European Union L 183/66 COMMISSION IMPLEMENTING DECISION (EU) 2016/1109 of 6 July 2016 on a request for derogation by Italy in accordance with Article 9(4) of Council Directive 98/41/EC on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community (notified under document C(2016) 4137) (Only the Italian text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 98/41/EC of 18 June 1998 on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community (1), and in particular Article 9(4) thereof, Whereas: (1) Directive 98/41/EC aims at enhancing the safety and possibilities of rescue of passengers and crew on board passenger ships and ensuring that search and rescue and the aftermath of any accident can be dealt with more effectively. (2) Article 5(1) of Directive 98/41/EC requires certain information to be recorded regarding every passenger ship that departs from a port located in a Member State to undertake a voyage of more than 20 miles from the point of departure. (3) Article 9(4) of Directive 98/41/EC allows Member States to request the Commission to derogate from this requirement. (4) By letter of 3 March 2015, the Italian Republic transmitted to the Commission a request to derogate from the requirement to record information on persons on board specified in Article 5(1) of Directive 98/41/EC concerning all passenger ships travelling on the following routes: (a) Termoli  Tremiti Islands and vice versa; (b) Terracina  Ponza and vice versa; and (c) Ponza  Ventotene and vice versa. (5) The Commission requested on 4 June 2015 additional information from the Italian Republic, in order to allow it to assess the request. On 10 November 2015, the Italian Republic submitted its response. (6) On 31 March 2016, the Italian Republic modified the scope of the derogation request regarding some exemptions for categories of persons on board for which the number will need to be recorded. (7) The Commission, assisted by EMSA, assessed the derogation request on the basis of the information at its disposal. (8) The Italian Republic provided the following information: (1) the annual probability of the significant wave height's exceeding 2 metres is less than 10 % on the identified routes; (2) the ships to which the derogation would apply are engaged in regular services; (3) the voyages do not exceed 30 miles from the point of departure; (4) the sea area where the passenger ships are sailing is provided with shore-based navigational guidance, weather forecast services as well as permanent search and rescue facilities of the Italian Coast Guard; (5) there is a lack of adequate buffer infrastructure and port facilities for registering passenger details in a way compatible with the schedule of the voyages and with the synchronization with land transport; (6) the derogation request would apply to all operators sailing on the specified routes; and (7) the derogation would not apply as regards recording information concerning the number of infants on board and, when volunteered by a passenger, the need for assistance in emergency situations. (9) The final outcome of the assessment demonstrates that all the conditions for the approving the derogation are fulfilled. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 1. The derogation request of the Italian Republic pursuant to Article 9(4) of Directive 98/41/EC regarding recording information on persons on board for all passengers ships in regular service sailing on the following routes: Termoli  Tremiti Islands and vice versa, Terracina  Ponza and vice versa, Ponza  Ventotene and vice versa, is hereby approved. 2. The derogation provided in paragraph 1 does not apply as regards recording information concerning the number of infants on board and, when volunteered by a passenger, the need for assistance in emergency situations. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 6 July 2016. For the Commission Violeta BULC Member of the Commission (1) OJ L 188, 2.7.1998, p. 35.